DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 3, 6, 9, 13, 15-17 and 19 are amended.
Claims 2, 14 and 20 have been cancelled. 
Claims 4, 5, 7, 8, 10-12 and 18 have been previously presented.
Claims 21-23 have been added.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 13 and 19, though Kikuchi(US 2010/0248826) teaches determining a ground-hugging posture of the virtual object in a virtual environment and rendering the virtual object in the virtual environment according to the ground-hugging posture (0038 lines 16-22 and Fig. 3: 30d, 30e), Kikuchi fails to teach determining at least one sampling point of the virtual object, the sampling point being a point used for performing collision detection relative to a ground; determining a normal direction of the virtual object relative to the ground at the at least one sampling point and the ground on which the virtual object is located by: performing collision detection along a vertically downward direction from the sampling point to the ground; determining a collision point between the virtual object and the ground during collision as a ground-hugging point; and determining the normal direction of the virtual object relative to the ground according to the ground-hugging point; determining a ground-hugging posture of the virtual object in the virtual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 05/10/21, with respect to claims 1, 3-13, 15-19 and 21-23 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1, 12, 13, 18 and 19 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699